Defendant had dealings with plaintiff, a broker, at the conclusion of which there was due defendant a sum of money, which did not include an item of $7,600, a check for which defendant had mailed but which check had not cleared. Being assured that the check was good and would be paid, plaintiff added the amount to the sum due and gave *Page 156 
its check for $11,961.05 to defendant, which he cashed. Defendant then stopped payment of his check for $7,600 and to recover the sum this action in assumpsit was commenced.
Plaintiff had directed verdict and judgment for the amount. Defendant has appealed.
A contention to be noticed is that the dealings were unlawful, gambling contracts, and that therefore there can be no recovery. The matter before us, even if it grew out of illegal transactions, is not connected therewith, but is for a wholly new consideration, and therefore collection may be enforced. The defense is without merit. Smith v. Barstow, 2 Doug. 155.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.